              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AUGUST RANALLI,                       :
            Petitioner,               :      1:17-cv-1782
                                      :
            v.                        :
                                      :      Hon. John E. Jones III
WARDEN BALTAZADR                      :
            Respondent.               :

                                  ORDER

                              March 29, 2019

      NOW THEREFORE, upon consideration of the Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241, and for the reasons set forth in the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    The petition is DENIED with respect to Petitioner’s 18 U.S.C. § 3585
            claim.

      2.    The petition is DENIED with respect to Petitioner’s 18 US.C.
            § 3621(b) claim. The denial of this claim is without prejudice to
            Petitioner’s right to seek a nunc pro tunc designation pursuant to 18
            U.S.C. § 3621(b) in accordance with applicable BOP administrative
            procedures.

      3.    The Clerk of Court is directed to CLOSE this case.


                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge
